U^/H^-U
TG COURT OF CRII?.. APPEALS                                          2/17/2015
PO BOX 12308 CAPITAL STATION

AUSTIN, TEXAS     78711



RE:   INQUIRY



             DEAR CLERK,

      I AM WRITING TO ASK IF THERE IS ANYWAY TO BRING BEFORE THE COURT     MY

ISSUES THAT I KNOW HAVE «tOT BEENM HEARD YET ?

      ALSO, I WAS WONDERING IF I CAM GST THE RECOED OF MY WRITINGS TO THE COURT

REVIEWED ?      3Y RECORDS THERE IS A LARGE DIFFERENCE IN THE NUMBER AND SDBJECT

MATTER OF THE LETTERS AMD WRITS THAT I HAVE SUMITTED TO THE COURT.


          I THANK YOU KINDLY FOR YOUR TIMWE AND'PATIENCE IN THIS MATTER,

                                         SIMCRLY



                                    Z
                                PAIGE BENNER 1278531

                                2101 FM 369 Nth ALLRED

                                   IOWA PARK,   TEXAS

                                        76357-6568


                                                                   RECEIVED IN
                                                             COURT OF CRIMINAL APPEALS

                                                                      EB 24 2015




zc personal file